                 Case 2:20-cv-00721-MJP Document 12 Filed 09/15/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KAOCHING SAELEE,

 9                             Petitioner,               Case No. C20-0721-MJP

10          v.                                           ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                             Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation;

18          (2)      This action is DISMISSED without prejudice for failure to prosecute. See Local

19   Rules W.D. Wash. LCR 41(b);

20          (3)      Respondent’s motion to dismiss (Dkt. 6) is DENIED as moot; and

21   \\

22   \\

23   \\




     ORDER OF DISMISSAL - 1
            Case 2:20-cv-00721-MJP Document 12 Filed 09/15/20 Page 2 of 2




 1        (4)    The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

 2        Dated this 15th day of September, 2020.

 3

 4

 5
                                                        A
                                                        Marsha J. Pechman
                                                        United States Senior District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
